DOOLIN, Justice,
dissenting:
The application of and reliance on Smith v. The Industrial Court, 408 P.2d 317 (Okl.1965) and The Matter of Chad, 508 P.2d 983 (Okl.1978), by the majority seems misplaced. Not only in Chad and Smith did the original tribunal attempt a substantial adjustment or change in the rights and position of the litigants after appeal but also, in neither case was there an original application of rights under the administrative procedures act, 75 O.S.1971 § 301, et seq.1
I agree that 75 O.S.1971 § 312 as cited by the majority requires findings of fact and conclusions of law in the prescribed manner, in writing or stated into the record. Failure to include same is fatal to the validity of the administrative board’s decision.2
I cannot agree divestiture is support for the error (if any) of the district judge on appeal under 75 O.S.Supp.1977 § 318(2).
To me, the fact the findings were not known or promulgated until long after the intermediate review or appeal to the district court was perfected is not comparable to the acts of the lower tribunals in Chad and Smith. I believe 75 O.S.1971 § 320 allows the court (district court) to “permit corrections or additions to the record when deemed desirable.” The experienced District Judge in this case has, under his discretionary power, required or permitted modification of the record under the spirit of § 320.
A district judge in his review of the order of an administrative agency has broad discretionary power.. He may set aside the order of the administrative board, modify it, reverse or remand it for further proceedings if substantial rights of an appellant have been prejudiced.3
Appellants here made no showing of prejudice as required by § 322, no lack of due process or other constitutional infringement was demonstrated. I would affirm the acts of the district judge.
I am authorized to state that Justice SIMMS concurs in the views herein expressed.

. In Chad the District Court attempted to vacate an order which was on appeal to the Supreme Court. In Smith the Industrial Court attempted to vacate and award to claimant on the same day claimant filed appeal in the Supreme Court. In both Smith and Chad we rightly held, among other things, that both tribunals had been divested of jurisdiction by the appeal.


. Brown v. Banking Board, 512 P.2d 166 (Okl.1973). See also Allied Inv. Co. v. Oklahoma Securities Comm., 451 P.2d 952 (Okl.1969); Oklahoma Inspection Bureau v. State Board for Property & Casualty Rates, 406 P.2d 453 (Okl.1965).


. 75 O.S.1971 § 322: SETTING ASIDE, MODIFYING OR REVERSING OF ORDERS-REMAND AFFIRMANCE
(1) In any proceeding for the review of an agency order, the Supreme Court or the District or Superior Court, as the case may be, in the exercise of proper judicial discretion, or authority, may set aside or modify the order, or reverse it and remand it to the agency for further proceedings, if it determines that the substantial rights of the appellant or petitioner for review have been prejudiced because the agency findings, inferences, conclusions or decisions, are: (Emphasis supplied).
(a) in violation of constitutional provisions; or
(b) in excess of the statutory authority or jurisdiction of the agency; or
(c) made upon unlawful procedure; or
(d) affected by other error of law; or
(e) clearly erroneous in view of the reliable, material, probative and substantial competent evidence, as defined in Section 10 of this Act, including matters properly noticed by the agency upon examination and consideration of the entire record as submitted; but without otherwise substituting its judgment as to the weight of the evidence for that of the agency on question of fact; or
(f) arbitrary or capricious; or
(g) because findings of fact, upon issues essential to the decision were not made although requested.
(2) . . .
(3) . . .